DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., CN 104321694 (hereinafter Kim).
Regarding claim 1, Kim teaches a display device (Figure 13 and Abstract), comprising: a circuit board (210); a reflective housing (240) disposed on the circuit board and having a plurality of recesses; a plurality of light emitting diode units (220) disposed in the recesses and electrically connected to the circuit board (see Figure 13); and a diffusion film (245) disposed on the reflective housing and covering the recesses, wherein the diffusion film includes a plurality of ink spots (232) that are spaced apart from each other, and the ink spots correspond in position to the recesses (see Figure 13).
Regarding claim 2, Kim further teaches the diffusion film further includes: a base layer (245); a pattern layer disposed on the base layer (260), wherein the pattern layer has a plurality of predetermined pattern regions that allow light to pass therethrough, and wherein the predetermined pattern regions respectively correspond in position to the recesses; an ink layer disposed on the base layer (232), wherein the ink layer has the ink spots that correspond in position to the predetermined pattern regions; and an adhesive layer (239) disposed on the pattern layer, wherein the adhesive layer is configured to fix the diffusion film on the reflective housing.
Regarding claim 3, Kim further teaches the pattern layer further includes a shading region, and the shading region surrounds and forms the predetermined pattern regions (260).
Regarding claim 4, Kim further teaches the base layer includes a transmissive substrate and a diffusion coating layer that is disposed on the transmissive substrate, and wherein the diffusion coating layer corresponds in position to the recesses (245 and 260).
Regarding claim 5, Kim further teaches the base layer is a diffusive substrate ([0060]).
Regarding claim 6, Kim further teaches a color of each of the ink spots is white ([0091]).
Regarding claim 10, Kim further teaches a projection region of any one of the light emitting diode units orthogonally projecting onto the diffusion film is defined as one of a plurality of first regions, and the diffusion film defines a plurality of second regions that respectively surround any one of the first regions, wherein the ink spots are respectively located at the first regions and the second regions, and a distance between any two of the ink spots in the second region is greater than a distance between any two of the ink spots in the first region, and wherein any two of bottom areas of the ink spots are equal to each other (Figure 19). 
Regarding claim 13, Kim further teaches each of the ink spots is in a shape of a dot (Figure 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 7 and 14, Kim teaches the invention as explained above regarding claim 1, and further teaches a projection region of any one of the light emitting diode units orthogonally projecting onto the diffusion film is defined as one of a plurality of first regions, wherein the diffusion film defines a plurality of second regions respectively surrounding any one of the first regions, a plurality of third regions respectively surrounding any one of the second regions, and a plurality of fourth regions that respectively surround any one of the third regions.  Kim further teaches the spacing between any two of the ink spots in the second region is greater than any two in the first, and the spacing between any two in the third region is greater than between any two in the second region (see Figure 19).  In light of said teaching, it would have been obvious to alter the size of the various dots as an alternative to the spacing, in order to achieve similar results regarding light reflection.
Regarding claims 8, 9, 11, 12 and 15, Kim teaches the invention as explained above regarding claims 1 and 10 respectively.  Further, it is the position of the examiner that although Kim does not explicitly teach the percentage of area covered in each region, or the range of light transmittance, it would have been obvious for one of ordinary skill in the art at the time of filing to optimize the coverage of ink spots in each region, and therefore optimize the transmittance, based on the teaching in Figure 19 and related text of Kim, demonstrating a more full coverage in the first region and gradually decreasing coverage in the second and third region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875